Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 1, 11, and 20 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Hein, Krishnapura Subbaraya, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention as evidenced in the previous Office Action.  However, Hein, Krishnapura Subbaraya, the other cited references, a thorough search in the art do not disclose or suggest determining a priority order for the plurality of segments based on a measurement of an effect of noise or quality degradation on objects in the one or more source images; the priority order is determined by: adding the noise to or performing the quality degradation on the components, and obtaining the measurement of the effect of the noise or the quality degradation on the objects in the one or more source images.  Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
	Accordingly, applicant’s invention is allowed for these reasons, applicant’s claim amendments, and applicant’s arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Brandt whose telephone number is (571) 270-1098.  The examiner can normally be reached on 7:30a.m. to 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
December 4, 2021